El. Juez Asociado Se.. Wole,
emitió la opinión del tribunal.
En este caso la corte inferior declaró probado que el ape-lante como demandante en una acción por persecución mali-ciosa no probó sino uno solo de los requisitos esenciales de su acción. Creemos que dejó de probar principalmente uno de dichos requisitos, a saber, la falta de causa probable y es porque la ley protege a un hombre contra una acción por persecución maliciosa si antes de denunciar a otro hace una relación completa y razonable de todos los hechos a un abo-gado que está en el ejercicio activo de su profesión y es de buena reputación y dicho abogado de buena fe informa al cliente que tiene motivos para arrestar a la persona que le ofende. Creemos que en este caso el abogado estuvo muy poco justificado en aconsejar a su cliente que procediera en el asunto, pero no podemos decir después de la decisión de la corte inferior, que el demandado no ha refutado y destruido la prueba del demandante y apelante tendente a demostrar la falta de causa probable.
Las partes sostenían una disputa respecto a la propie-dad de una finca y alegando el demandante que era suya tumbó cocos de las palmas que se encontraban en el terreno disputado dedic ándolos a su propio uso. El demandado consultó con su abogado y hubo prueba tendente a mostrar que tomándose esta *878consulta como base fué arrestado el demandante a instancias del demandado y acusado de un delito de liurto. No puede liaber duda de que él hizo un relato completo de los hechos a su abogado, pues además de la comunicación que hizo' el clien-te, la prueba demostró que el mismo abogado intervino en algunas de las diligencias necesarias en la controversia, espe-cialmente en la relativa de las colindancias de las fincas. El abogado declaró además en la silla testifical, que como dijo su cliente primeramente el demandante había reclamado la propiedad pero en fecha posterior había admitido que exis-tía cierta línea a la que se extendía su terreno. Resulta claro de la prueba que las palmas de cocos se encontraban al otro lado de la línea, separadas de la propiedad del demandante acerca do la cual no había controversia, aunque desde luego no expresamos opinión respecto a quién pertenecía la propie-dad en cuestión. No importa, en realidad de verdad, si dicha propiedad pertenecía al demandante o al demandado. El de-mandado creyó de buena fe y alegó qu.e la finca disputada le pertenecía y el demandante confió en él haciéndolo testigo suyo. Bajo estas circunstancias el hecho de que el deman-dado admitiera en la silla de testigo que tenía formada buena opinión del demandante y que aun antes del arresto no lo había considerado como ladrón sino un temerario, no puede beneficiar al apelante. No podemos llegar hasta sostener que el cliente estaba obligado a comunicar la impresión que tenía de que no consideraba a Torres como ladrón, sino sola-mente todos los hechos esenciales que le eran conocidos. Debe presumirse que el abogado sabía que Ramírez no consideraba a Torres como ladrón según la significación corriente de esa palabra. Ramírez creyó que Torres cogía los cocos en desa-tención de los derechos y del aviso de Ramírez, en cuya creen-cia estuvo sostenido por su abogado. Es la cosa más inusi-tada y extraordinaria el arrestar a un hombre por hurto cuan-do existe una disputa sobre colindancias y todo abogado debe saber la falta de intención criminal que hay en semejante caso y la imposibilidad de poder obtenerse una condena, pero el *879■cliente está protegido por el mal consejo de sn abogado y •debe ser confirmada la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.